DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 6/29/2021 is acknowledged. Accordingly, claims 2, 5, 8-10, 14, 16-17 and 19 have been cancelled, claims 20-29 have been newly added, claims 1, 3-4, 6-7, 11-13, 15, 18 and 21-23 have been amended, thus currently claims 1,3-4, 6-7, 11-13, 15, 18 and 20-29 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhang (CN 109268774 A, cited by the applicant in IDS 7/28/2021).

Regarding claim 1, Zhang teaches a vehicle light optical element (primary optical element A6; primary optical element B7), comprising: 
a light incident portion (light-incident ends 6-1, see fig 6), a transmission portion (light-incident end connecting ribs 6-2, see fig 6), and a light emitting portion (light-exiting surfaces 6-3, see fig 6) successively from rear to front (as seen in fig 2); 
wherein the light incident portion (6-1) comprises an illuminating light incident structure (see some of plurality of collimating condensers of A7 and B7, see fig 7) and at least one high-beam light incident structure (see other plurality of collimating condensers of A6, B7, see fig 7), 
wherein the illuminating light incident structure (some collimating condensers of A7 and B7) comprises an illuminating light incident surface (see inner surface of collimating condensers of A7 and B7) which is adapted to receive auxiliary illuminating light during low-beam illumination (when low beam is on, some spot lights light supplement the low beam, see ¶ 36 and 47); or 
the illuminating light incident structure is a plane, an arc-shaped cylindrical body protruding rearward, a hemisphere protruding rearward, or a light-concentrating structure, and the illuminating light incident structure is adapted to receive auxiliary illuminating light during low-beam illumination.

Regarding claim 3, Zhang teaches wherein the light incident portion (6-1) further comprises a concave cavity (concave shaped middle part, see ¶ 35, also seen in figure 7) recessed toward a front end (right of A7, B7) thereof, and 
the illuminating light incident surface (inner surface of collimating condensers) of the illuminating light incident structure (collimating condensers A6, B7) is provided at the front end of the concave cavity (cavities formed in  6-1).

Regarding claim 6, Zhang teaches wherein: a light emitting surface (outer surface of 6-3) of the light emitting portion (6-3) is a curved surface protruding forward (better seen in fig 7); 
a width (see width of A7, B7) in a left-right direction (along the width of A7, B7) of an end of the light emitting portion (right end of 6-3) connected with the transmission portion (6-2) is greater (note, width of A6, B7 reduce from back to front of A6, B7, and better seen in see fig 6) than the width (see width of A7, B7) in the left-right direction (along the width of A7, B7) of an end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3); and 
a height (see height of A7, B7) in an up-down direction (as seen in the view of fig 7) of the end of the light emitting portion (see right end of 6-3, better seen in fig 7) connected with the transmission portion (6-2) is greater (note, height of A6, B7 increase from back to front of A6, B7, and better seen in see fig 7) than the height (see height of A7, B7) in the up-down direction (as seen in the view of fig 7) of the end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3).

Regarding claim 7, Zhang teaches wherein: upper, lower, left and right side faces (see upper, lower and sides of 6-3, in fig 6 and in fig 6) of the light emitting portion gradually draw closer (note, all side surfaces of 6-3 slanted forward, and better seen in fig 6) to an optical axis (optical axis of A6, B7) along a light transmission direction (forward the vehicle, see ¶ 35) ; 
portions of the left and right side faces (portions of at least two sides of inner rods of 6-2) of the transmission portion (6-2) proximate the light incident portion (6-1) are parallel (optical axis direction of the middle collimator is the same as the system optical axis, see ¶ 35) to an optical axis (optical axis of A6, B7) and extend toward the light emitting portion (6-3), and 
portions of left and right side faces (portions of at least two sides of outer rods of 6-2) of the transmission part (6-2) close to the light emitting portion (6-3) gradually draw closer to the optical axis (optical axis of A6, B7) while extending toward the light emitting portion (6-3); and 
upper and lower side faces (see upper and side faces of 6-2, better seen in fig 7) of the transmission portion (6-2) gradually tilt away (evident from fig 7) from the optical axis (optical axis of A6, B7) while extending from the light incident portion (6-1) toward the light emitting portion (6-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Qin Shou (CN 201050708 Y, hereinafter, “Qin”).

Regarding claim 4, Zhang teaches wherein: an area of a lengthwise section (lengthwise section is better seen in fig 7) of the transmission portion gradually increases along a light transmission direction (clearly seen in fig 7); but 

Zhang does not teach an extinction coating or extinction contours are provided on peripheral side faces of the transmission portion or a light-shielding structure is provided on peripheral side faces of the transmission portion.
Qin teaches a vehicle light optical element (light guide 10, see figure 1);
an extinction coating (diffusion strip 12, see fig 1) or extinction contours are provided on peripheral side faces (side face of 10) of the transmission portion (mid portion of 10) or a light-shielding structure is provided on peripheral side faces of the transmission portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate coating as taught by Qin into the teachings of Zhang so that light is continuously reflected within the optical element. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Claims 11-13, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen et al. (CN 101109495 A, hereinafter, “Chen”).

Regarding claim 11, Zhang teaches a vehicle light module (double-row matrix illumination module, see figures 1-8), comprising, successively from rear to front, a fixing frame (mounting bracket 4, press plate 5, see fig 3), a radiator (heatsink 9, see fig 2), a circuit board (LED circuit board 8, see fig 2), a light source (LEDs, see fig 3) arranged on a front end face (right face of 8) of the circuit board (8), and a vehicle light optical element (A7, B7) according to claim 1, wherein the fixing frame (4, 5) and the radiator (9) are connected through at least three screw assemblies (fastened by screws, see ¶ 12); and 
the vehicle light optical element (A7, B7) is fixedly connected (via 4 and 5) with the circuit board (8) and the radiator (9).

Zhang does not teach wherein the screw assemblies are ball head screw assemblies.
Chen teaches a vehicle light optical element (reflecting mirror 5, see figure 1) having a screw assemblies (ball head rod by screw thread 2); and 
wherein the screw assemblies are ball head screw assemblies (since 2 are ball rods.).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate screw assembly as taught by Chen into the teachings of Zhang to adjust the light irradiation direction of the headlight. One of ordinary skill would have been motivated to make this modification to properly aim light as desired.

Regarding claim 12, Zhang teaches wherein: the light source (LEDs) comprises an illuminating light source (see one LED) and a high-beam light source (see another LED); 
the illuminating light source (the one LED) is arranged corresponding to the illuminating light incident structure (since ends of 6-1 corresponding to each LED), and 
the high-beam light source (the another LED) is in one-to-one correspondence with the high-beam incident structure (since ends of 6-1 corresponding to each LED); and 
the illuminating light source (the one LED) is arranged above the high-beam light source (the another LED), and 
auxiliary illuminating light (some other LEDs active when in low beam mode) is received during low-beam illumination (see ¶ 36) after light emitted by the illuminating light source (the one LED) passes through the vehicle light optical element (A7, B7).

Regarding claim 13, Zhang teaches wherein: a rear end of the transmission portion (rear of 6-2) is connected with a mounting portion (4): lateral sides of the transmission portion (sides of 6-2) are provided with reinforcing rib structures (see ribs within each rod forming 6-2) connected to the mounting portion (4); and 
mounting legs (outer periphery of each collimating condensers, see fig 6) are further provided on a rear end face (rear end of 6-1) of the mounting portion (4) and are supported on the circuit board (8).

Regarding claim 20, Zhang teaches wherein the light incident portion (6-1) comprises a concave cavity (see cavity formed in each collimating condensers) recessed toward a front end (as seen in fig 7) thereof, and the illuminating light incident surface (surface of 6-1) of the illuminating light incident structure (collimating condenser) is provided at the front end of the concave cavity (front end of cavity, as seen in fig 7).

Regarding claim 22, Zhang teaches wherein: a light emitting surface (outer surface of 6-3) of the light emitting portion (6-3) is a curved surface protruding forward (better seen in fig 7); 
a width (see width of A7, B7) in a left-right direction (along the width of A7, B7) of an end of the light emitting portion (right end of 6-3) connected with the transmission portion (6-2) is greater (note, width of A6, B7 reduce from back to front of A6, B7, and better seen in see fig 6) than the width (see width of A7, B7) in the left-right direction (along the width of A7, B7) of an end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3); and 
a height (see height of A7, B7) in an up-down direction (as seen in the view of fig 7) of the end of the light emitting portion (see right end of 6-3, better seen in fig 7) connected with the transmission portion (6-2) is greater (note, height of A6, B7 increase from back to front of A6, B7, and better seen in see fig 7) than the height (see height of A7, B7) in the up-down direction (as seen in the view of fig 7) of the end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3).

Regarding claim 23, Zhang teaches wherein: upper, lower, left and right side faces (see upper, lower and sides of 6-3, in fig 6 and in fig 6) of the light emitting portion gradually draw closer (note, all side surfaces of 6-3 slanted forward, and better seen in fig 6) to an optical axis (optical axis of A6, B7) along a light transmission direction (forward the vehicle, see ¶ 35); 
portions of the left and right side faces (portions of at least two sides of inner rods of 6-2) of the transmission portion (6-2) proximate the light incident portion (6-1) are parallel (optical axis direction of the middle collimator is the same as the system optical axis, see ¶ 35) to an optical axis (optical axis of A6, B7) and extend toward the light emitting portion (6-3), and 
portions of left and right side faces (portions of at least two sides of outer rods of 6-2) of the transmission part (6-2) close to the light emitting portion (6-3) gradually draw closer to the optical axis (optical axis of A6, B7) while extending toward the light emitting portion (6-3); and 
upper and lower side faces (see upper and side faces of 6-2, better seen in fig 7) of the transmission portion (6-2) gradually tilt away (evident from fig 7) from the optical axis (optical axis of A6, B7) while extending from the light incident portion (6-1) toward the light emitting portion (6-3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen as applied to claim 1 and 11 above, and further in view of Qin.

Regarding claim 21, Zhang teaches wherein: 
an area of a lengthwise section (lengthwise section is better seen in fig 7) of the transmission portion gradually increases along a light transmission direction (clearly seen in fig 7); but 
Zhang does not teach an extinction coating or extinction contours are provided on peripheral side faces of the transmission portion or a light-shielding structure is provided on peripheral side faces of the transmission portion.
Qin teaches a vehicle light optical element (light guide 10, see figure 1);
an extinction coating (diffusion strip 12, see fig 1) or extinction contours are provided on peripheral side faces (side face of 10) of the transmission portion (mid portion of 10) or a light-shielding structure is provided on peripheral side faces of the transmission portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate coating as taught by Qin into the teachings of Zhang so that light is continuously reflected within the optical element. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Claims 18, 24, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen as applied to claim 1 and 11 above, and further in view of Gromfeld et al. (FR 3081969 A1, hereinafter, “Gromfeld”).

Regarding claim 18, Zhang does not explicitly teach wherein: the plurality of vehicle light modules are arranged in the vehicle headlight in an integrated or dispersed manner; or the vehicle light modules are distributed in the vehicle headlight in a longitudinal, transverse or oblique arrangement.

Gromfeld teaches a vehicle headlight (device for vehicle, see fig 1);
the plurality of vehicle light modules (luminous module 1, see fig 1) are arranged in the vehicle headlight (device) in an integrated (within the same device) or dispersed manner; or 
the vehicle light modules (1) are distributed in the vehicle headlight in a longitudinal, transverse (in a transverse manner, as seen in fig 1) or oblique arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate plural modules as taught by Gromfeld into the teachings of Zhang, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the amount of illumination emitted by the device, further enhance the individual functionalities of each module withi the headlight.

Regarding claim 24, Zhang teaches wherein: for each of the plurality of vehicle light modules (A6, B7, see claim 18 above), the light source (LEDs) comprises an illuminating light source (see one LED) and a high-beam light source (see another LED); 
the illuminating light source (the one LED) is arranged corresponding to the illuminating light incident structure (since ends of 6-1 corresponding to each LED), and the high-beam light source (the another LED) is in one-to-one correspondence with the high-beam incident structure (since ends of 6-1 corresponding to each LED); and 
the illuminating light source (the one LED) is arranged above the high-beam light source (the another LED), and auxiliary illuminating light (some other LEDs active when in low beam mode) is received during low-beam illumination (see ¶ 36) after light emitted by the illuminating light source (the one LED) passes through the vehicle light optical element (A7, B7).

Regarding claim 26, Zhang teaches wherein for each of the vehicle light modules (A6, B7, see claim 18 above), the light incident portion (6-1) further comprises a concave cavity (concave shaped middle part, see ¶ 35, also seen in figure 7) recessed toward a front end (right of A7, B7) thereof, and the illuminating light incident surface (inner surface of collimating condensers) of the illuminating light incident structure (collimating condensers A6, B7) is provided at the front end of the concave cavity (cavities formed in  6-1).

Regarding claim 28, Zhang teaches wherein for each of the vehicle light modules (A6, B7, see claim 18 above); the light emitting surface (outer surface of 6-3) of the light emitting portion (6-3) is a curved surface protruding forward (better seen in fig 7); 
a width (see width of A7, B7) in a left-right direction (along the width of A7, B7) of an end of the light emitting portion (right end of 6-3) connected with the transmission portion (6-2) is greater (note, width of A6, B7 reduce from back to front of A6, B7, and better seen in see fig 6) than the width (see width of A7, B7) in the left-right direction (along the width of A7, B7) of an end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3); and 
a height (see height of A7, B7) in an up-down direction (as seen in the view of fig 7) of the end of the light emitting portion (see right end of 6-3, better seen in fig 7) connected with the transmission portion (6-2) is greater (note, height of A6, B7 increase from back to front of A6, B7, and better seen in see fig 7) than the height (see height of A7, B7) in the up-down direction (as seen in the view of fig 7) of the end of the transmission portion (right end of 6-2) connected with the light emitting portion (6-3).

Regarding claim 29, Zhang teaches wherein: upper, lower, left and right side faces (see upper, lower and sides of 6-3, in fig 6 and in fig 6) of the light emitting portion gradually draw closer (note, all side surfaces of 6-3 slanted forward, and better seen in fig 6) to an optical axis (optical axis of A6, B7) along a light transmission direction (forward the vehicle, see ¶ 35); 
portions of the left and right side faces (portions of at least two sides of inner rods of 6-2) of the transmission portion (6-2) proximate the light incident portion (6-1) are parallel (optical axis direction of the middle collimator is the same as the system optical axis, see ¶ 35) to an optical axis (optical axis of A6, B7) and extend toward the light emitting portion (6-3), and portions of left and right side faces (portions of at least two sides of outer rods of 6-2) of the transmission part (6-2) close to the light emitting portion (6-3) gradually draw closer to the optical axis (optical axis of A6, B7) while extending toward the light emitting portion (6-3); and upper and lower side faces (see upper and side faces of 6-2, better seen in fig 7) of the transmission portion (6-2) gradually tilt away (evident from fig 7) from the optical axis (optical axis of A6, B7) while extending from the light incident portion (6-1) toward the light emitting portion (6-3).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen and Gromfeld as applied to claim 1, 11 and 18 above, and further in view of Qin. 

Regarding claim 27, Zhang teaches wherein: an area of a lengthwise section (lengthwise section is better seen in fig 7) of the transmission portion gradually increases along a light transmission direction (clearly seen in fig 7); but

Zhang does not teach an extinction coating or extinction contours are provided on peripheral side faces of the transmission portion or a light-shielding structure is provided on peripheral side faces of the transmission portion.
Qin teaches a vehicle light optical element (light guide 10, see figure 1);
an extinction coating (diffusion strip 12, see fig 1) or extinction contours are provided on peripheral side faces (side face of 10) of the transmission portion (mid portion of 10) or a light-shielding structure is provided on peripheral side faces of the transmission portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate coating as taught by Qin into the teachings of Zhang so that light is continuously reflected within the optical element. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Allowable Subject Matter
Claims 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, although Zhang and Chen teach the vehicle optical element and vehicle light module as described in claims 1 and 11 above, the prior art the prior art of the record fails to teach wherein: each of the ball head screw assemblies comprises a ball head screw and a ball head nut, wherein the ball head screw comprises a ball head portion and a screw connected with the ball head portion; the ball head nut comprises an annular body, an inner side of the annular body being provided with or integrally formed with: four elastic clamping pieces, wherein an end of the annular body is provided with or integrally formed with four elastic clamping legs; or two elastic clamping legs and a reinforcing rib structure, the two elastic clamping legs being arranged oppositely, and the reinforcing rib structure being arranged between the two elastic clamping legs; the elastic clamping pieces and the elastic clamping legs enclose a ball head nut cavity, and the ball head nut cavity is adapted to accommodate the ball head portion; the elastic clamping pieces are capable of preventing the ball head portion from escaping from the ball head nut cavity; the elastic clamping legs are adapted for clamped connection with the radiator; and a center connecting line between the ball head portions of two of the ball head screws extends in a left-right direction, and a center connecting line between the ball head portions of one of the two ball head screws and of a rest ball head screw extends in an up-down direction.

Regarding claim 25, although Zhang, Chen and Gromfeld teach the vehicle optical element, vehicle light module and vehicle headlight as described in claims 1, 11 and 18 above, the prior art the prior art of the record fails to teach wherein: each of the ball head screw assemblies comprises a ball head screw and a ball head nut, the ball head screw comprising a ball head portion and a screw connected with the ball head portion; the ball head nut comprises an annular body, an inner side of the annular body being provided with or integrally formed with four elastic clamping pieces, and an end of the annular body being provided with or integrally formed with: four elastic clamping legs; or two elastic clamping legs and a reinforcing rib structure, the two elastic clamping legs being arranged oppositely, and the reinforcing rib structure being arranged between the two elastic clamping legs; the elastic clamping pieces and the elastic clamping legs enclose a ball head nut cavity that is adapted to accommodate the ball head portion; the elastic clamping pieces are capable of preventing the ball head portion from escaping from the ball head nut cavity; the elastic clamping legs are adapted for clamped connection with the radiator; a center connecting line between the ball head portions of two of the ball head screws extends in a left-right direction; and a center connecting line between the ball head portions of one of the two ball head screws and of a rest ball head screw extends in an up-down direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875